
	

113 S1264 IS: Clean Vehicle Corridors Act
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1264
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To foster market development of clean energy fueling
		  facilities by steering infrastructure installation toward designated Clean
		  Vehicle Corridors. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Vehicle Corridors
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Traditional
			 transportation refueling networks are well-established, but market
			 uncertainties continue to hamper the full use of cleaner alternative domestic
			 energy resources.
			(2)Despite
			 considerable investor interest, higher capital costs and an uncertain consumer
			 base has limited expansion of cleaner alternative refueling options and its
			 customer base.
			(3)Reduced emissions
			 and energy independence are important factors at a National level, but they are
			 not a sufficient inducement to create large-scale changes.
			(4)While
			 American-made fuels provide many energy security and environmental benefits, a
			 significant portion of imported oil continues to be consumed as diesel fuel in
			 on-road motor vehicles.
			(5)Motor vehicles
			 fueled by domestically generated, cleaner alternative transportation fuels,
			 such as compressed natural gas, liquefied natural gas, propane, electricity,
			 hydrogen, and advanced biofuels, can pay for themselves over time, but sales of
			 such vehicles, other than return-to-base vehicles, have been hampered because
			 of insufficient refueling infrastructure.
			(6)Simultaneous
			 facilitation of infrastructure development and a robust customer base is needed
			 to avoid penalizing current users or early adopters.
			(7)Facilitating
			 focused infrastructure development along designated routes will foster an
			 expansion of cleaner alternative fuel vehicles and increase the likelihood for
			 commercial success.
			(8)Eliminating the
			 logistical barriers that are delaying infrastructure development along Clean
			 Vehicle Corridors will—
				(A)provide cleaner
			 alternative refueling stations with a larger customer base;
				(B)attract more
			 buyers to the purchase of clean vehicles; and
				(C)provide new
			 market outlets for clean fuel providers.
				3.PurposesThe purposes of this Act are—
			(1)to provide market
			 certainty to drive private and commercial capital investment in clean
			 transportation options;
			(2)to promote clean
			 transportation technologies that will—
				(A)lead to increased
			 diversity and dissemination of cleaner alternative fuel options; and
				(B)enable the United
			 States to bridge the gap from foreign energy imports to secure, domestically
			 produced energy; and
				(3)to facilitate
			 clean transportation incentives that will—
				(A)attract a
			 critical mass of clean transportation vehicles that will give cleaner
			 alternative fueling stations an assured customer base and market
			 certitude;
				(B)provide for
			 ongoing increases in energy demands;
				(C)support the
			 growth of jobs and businesses in the United States;
				(D)reduce emissions
			 by motor vehicles;
				(E)decrease our
			 Nation's use of foreign oil; and
				(F)encourage
			 innovation in transportation energy and technology.
				4.DefinitionsIn this Act:
			(1)Cleaner
			 alternative fuelsThe term cleaner alternative fuels
			 includes—
				(A)compressed
			 natural gas;
				(B)liquefied natural
			 gas;
				(C)liquefied
			 petroleum gas (also known as propane);
				(D)plug-in
			 electric;
				(E)advanced biofuels
			 (as defined in section 211(o)(1)(B)(i) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(B)(i));
				(F)hydrogen;
			 and
				(G)other fuels
			 designated by the Secretary.
				(2)Clean
			 citiesThe term Clean Cities means the voluntary
			 public-private partnership and technology deployment program managed by the
			 Department of Energy to meet goals in the Alternative Motor Fuels Act of 1988
			 (Public Law 100–494), the Clean Air Act Amendments of 1990 (Public Law
			 101–549), and the Energy Policy Act of 1992 (Public Law 102–486).
			(3)HighwaysThe
			 term highways is limited to roadways that are part of—
				(A)the National
			 Highway System, as established by the Federal Highway Administration;
				(B)the Dwight D.
			 Eisenhower National System of Interstate and Defense Highways;
				(C)the National
			 Truck Network, as authorized by the Surface Transportation Assistance Act of
			 1982 (Public Law 97–424) and established by the Federal Highway Administration;
			 and
				(D)other roadways
			 most critical to trucks as determined by the Office of Freight Management and
			 Operations in the Federal Highway Administration and authorized by the Moving
			 Ahead for Progress in the 21st Century Act (MAP–21) (Public Law
			 112–141).
				(4)Supporting
			 infrastructureThe term supporting infrastructure
			 includes fueling stations, rest stops, travel plazas, and other service areas
			 on public or private property that are found to be most practically located
			 along a Clean Vehicle Corridor.
			5.Clean Vehicle
			 Corridors Program
			(a)Corridor
			 designations
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Transportation (referred to in this section as the
			 Secretary) shall designate not fewer than 5 Clean Vehicle
			 Corridors along Federal highways, interstates, or other contiguous
			 highways.
				(2)ConsultationBefore
			 making a designation under paragraph (1), the Secretary shall—
					(A)consult with the
			 Secretary of Energy regarding the analysis of data collected by both agencies
			 at cleaner alternative fueling projects authorized by this Act and other Acts
			 to better understand usage patterns and petroleum displacement to inform
			 Corridor designation;
					(B)receive approval
			 from the Secretary of Energy;
					(C)consult with the
			 Secretary of Commerce, the Secretary of the Interior, and the Administrator of
			 the Environmental Protection Agency;
					(D)consult with
			 State, Tribal, and local governments through whose jurisdictions the proposed
			 corridor runs or abuts;
					(E)gather
			 information from Federal, State, Tribal, and local governments, nongovernmental
			 organizations, businesses, Clean Cities, and individuals to help determine
			 which highways should be included in the corridors designated under paragraph
			 (1);
					(F)consider existing
			 programs, whether Federal, State, Tribal, local, or private, which can be
			 leveraged to achieve the purposes of this Act;
					(G)give preference
			 to corridors that connect Clean Cities, as designated by the Department of
			 Energy; and
					(H)give
			 consideration to air quality nonattainment areas, as determined by the
			 Administration of the Environmental Protection Agency.
					(b)Infrastructure
			 development for cleaner alternative fuels
				(1)In
			 generalThe Secretary of Transportation shall encourage the
			 addition of cleaner alternative fuel options and other supporting
			 infrastructure along Clean Vehicle Corridors. These refueling stations should
			 provide at least 1 cleaner alternative fuel and allow any motor vehicle that
			 operates on such fuels to refuel at distances comfortably within 1 tank range
			 without the need for prior arrangement. Existing and private facilities should
			 be encouraged to be included in the Clean Vehicle Corridors network.
				(2)IncentivesTo
			 promote Clean Vehicle Corridors, the Secretary may provide waivers to statutory
			 restrictions for cleaner alternative fuel projects and vehicles along Clean
			 Vehicle Corridors, including—
					(A)modifying HOV/HOT
			 lane restrictions under section 166 of title 23, United States Code, to
			 accommodate vehicles using cleaner alternative fuels;
					(B)modifying weight
			 limits under section 127 of title 23, United States Code, to accommodate the
			 additional weight to vehicles caused by cleaner alternative fuel technology
			 such as fuel cylinders for natural gas or auxiliary power sources;
					(C)deeming Clean
			 Vehicle Corridor projects designated under subsection (a) as eligible projects
			 for an increased Federal funding share under section 1116 of the Moving Ahead
			 for Progress in the 21st Century Act (MAP–21) (Public Law 112–141);
					(D)allowing owners
			 and operators of publicly owned supporting infrastructure to designate parking
			 spaces that are conveniently located near major facilities for use by vehicles
			 that use cleaner alternative fuels;
					(E)allowing the
			 inclusion of cleaner alternative fueling infrastructure projects in State
			 energy conservation plans, in accordance with section 362(d)(5) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6322(d)(5)); and
					(F)giving areas
			 surrounding Clean Cities a priority preference for Department of Energy funding
			 opportunities.
					(c)Information and
			 resources on Clean Vehicle Corridors
				(1)Website
					(A)In
			 generalThe Secretary of Transportation shall maintain a publicly
			 accessible website containing information and resources for Clean Vehicle
			 Corridors.
					(B)Best
			 practicesThe Secretary, in consultation with Federal agencies,
			 Tribes, States, and Clean Cities, shall—
						(i)identify best
			 practices and case studies of communities and complementary programs that have
			 successfully promoted cleaner alternative fuel use; and
						(ii)post the
			 information described in clause (i) on the website referred to in subparagraph
			 (A).
						(C)Available
			 mechanismsThe Secretary shall—
						(i)identify all
			 existing technical and financial mechanisms available to promote the
			 development of cleaner alternative fuel infrastructure; and
						(ii)post the
			 information described in clause (i) on the website referred to in subparagraph
			 (A).
						(D)HyperlinkThe
			 Secretary shall ensure that the website referred to in subparagraph (A) is
			 linked to the Alternative Fuels Data Center maintained by the Department of
			 Energy.
					(2)Data
			 gatheringThe Secretary shall collaborate with the Secretary of
			 Energy and all relevant Clean Vehicle Corridor stakeholders to collect data on
			 cleaner alternative fueling station usage patterns, including energy
			 consumption, performance, petroleum displacement, and other factors deemed
			 important by the Secretaries to inform Corridor designation and
			 performance.
				(3)Interstate
			 compacts
					(A)EstablishmentTwo
			 or more contiguous States may enter into an interstate compact to establish
			 Clean Vehicle Corridor partnerships to facilitate planning for and siting of
			 necessary facilities within those States.
					(B)Technical
			 assistance
						(i)In
			 generalThe Secretary, in consultation with the Secretary of
			 Energy, the Secretary of Commerce, the Secretary of the Interior, and the
			 Administrator of the Environmental Protection Agency, may provide technical
			 assistance to interstate compact partnerships established pursuant to
			 subparagraph (A).
						(ii)Federal
			 authorityNothing contained in clause (i) or in any compact may
			 be construed—
							(I)to limit the
			 applicability of any Federal law;
							(II)to diminish or
			 otherwise impair the jurisdiction of any Federal agency; or
							(III)to alter,
			 amend, or otherwise affect any Federal law governing the judicial review of any
			 action taken pursuant to any compact.
							(C)Congressional
			 reviewEach compact established pursuant to subparagraph (A)
			 shall acknowledge that Congress may withdraw its consent under this paragraph
			 every 3 years after the compact has taken effect.
					
